DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Instant application is CON of 14/508,587 (US Patent No. 11,238,527 B2). Claims 1-12 are presented for examination. Examiner has established an objection to claims 1 and 12, and double patenting, § 101, and prior art rejections for claims 1-12 in the instant Office action.  

Double Patenting



The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,238,527 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Objections







Claim 1 is objected to because of an informality in the following recitation: “A system for providing an administrator a benefit from a source to a benefit-eligible recipient” It appears that the word “an administrator” do not belong to this preamble and the recitation should read: “A system for providing a benefit from a source to a benefit-eligible recipient” 

Claim 12 is objected to because of an informality in the following recitation: “The system of claim 10.” Since claim 10 is a method claim, this recitation should read: “The method of claim 10.”

Claim Rejections - 35 USC § 101









35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  









Claims 1-7: Claims directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function. See, e.g., In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See, e.g., Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). The structural limitations of instant claims 1-7 (i.e., “a qualification unit” and “a recipient qualification unit”) are interpreted as computer code per-se and are therefore not statutory subject matter. To overcome this rejection, Applicant could amend the body of the claim language of the independent system claim 1 with “processor and memory combined with processor …”.












Claims 1-12: The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-7 is a system, which is one of the statutory categories of invention. Further, the claimed invention of claims 8-12 is a series of steps, which is method (i.e., a process) and, thus, also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-12 are statutory under 35 USC § 101 in view of step 1 of the test.












Step 2A of the Test: 
Prong 1: Claims 1-12, however, recite an abstract idea of providing a benefit to a benefit-eligible recipient. The creation of providing a benefit to a benefit-eligible recipient, as recited in the independent claims 1 and 8 belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be an abstract idea. The limitations in independent claims 1 and 8, which set forth or describe the recited abstract idea, are found in the following steps: “determining that an applicant group associated with the sponsor meets a first criteria for being sponsored by the sponsor to access to [benefit-provision] system, the benefit-eligible recipient being a member of the applicant group” (claims 1 and 8) and “determining that the benefit-eligible recipient is qualified to receive the benefit” (claims 1 and 8).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 8 recite additional limitations: “a qualification unit” (claims 1 and 8) and “a recipient qualification unit” (claims 1 and 8). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitation recites insignificant extra solution activity (for example, data gathering): “obtaining from a source the benefit” (claim 8). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1 and 8 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 8 are non-statutory under 35 USC § 101 in view of step 2A of the test. 



Step 2B of the Test: The additional elements of independent claims 1 and 8 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms (note that according to Applicant’s Specification, “a qualification unit” is part of the system that is here interpreted to be one or more computing systems – see Fig. 1):
Benefit-provision system 100 comprises one or more system participant terminals 110, one or more application interface system 120, one or more associated systems 130, and/or one or more data centers 140, collectively and individually "system hardware," all of which are preferably interconnected via one or more communications networks 150 that execute one or more functional units 200-299, collectively and individually "system software," to perform a benefit-15 provision method 0. 
Each system hardware comprises or consists of one or more computing devices usable by one or more system participants directly and/or indirectly, actively and/or passively for one or more suitable functions related to benefit 12, system 100, and/or benefit-provision method 600. The system hardware may preferably be a personal computer, a laptop, a tablet computer, a smartphone, and/or any other suitable device and may also be a networked computing device, a server, or the like. 

Each system hardware executes one or more software for suitable functional usage of the system hardware and system software specifically for performing one or more functional units 200-299 in whole or in part of benefit-provision system 100 and/or benefit-provision method 600 and/or for interfacing with another system hardware via the one or more communications networks. System software is preferably stored on one or more non-transitory computer-readable memory and/or media of the system hardware and/or of an accessible computing device associated with one or more system hardware.  
 
Therein, "computing device" is intended in this application for all purposes to be interpreted broadly and is defined for all uses, all devices, and/or all system participants of benefit-provision system 100 in this application as a device comprising at least a central processing unit that5 carries at the instructions of one or more computer programs associated with benefit-provision method 600 by performing arithmetical, logical, and input/output operations to accomplish in whole or in part one or more steps of benefit-provision method 600; a communications device for interfacing with a data network such as communications network 150 and/or interfacing with benefit-provision system 100 and/or one or more system participants; and/or a non-transitory10 compute readable memory and/or media.

(Applicant’s Specification: page 10, lines 10-30; and page 11, lines 1-10). 

This is a description of general-purpose computer. Further, the element of receiving (or obtaining) information amount to no more than mere instructions to apply the exception using generic computer component. For the same reason this element is not sufficient to provide an inventive concept. The additional element of receiving (or obtaining) information was considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, it is also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claim 8 receives(or obtains) information over a network in a merely generic manner. The courts have recognized receiving (or obtaining) information function as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claim 1 and 8 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 8 are non-statutory under 35 USC § 101 in view of step 2B of the test. 



Dependent Claims: Dependent claims 2-7 depend on independent claim 1; and dependent claims 9-12 depend on independent claim 8. The elements in dependent claims 2-7 and 9-12, which set forth or describe the abstract idea, are: “the recipient qualification unit retrieves an eligibility-relevant information from a database, the database being a credit reporting database” (claim 2 – insignificant extra solution activity), “the eligibility-relevant information is dependent on a personally-identifiable information of the benefit-eligible recipient” (claim 3 – further narrowing the recited abstract idea), “the recipient qualification unit calculates a maximum amount of the benefit that the benefit-eligible recipient receives depending on the eligibility-relevant information” (claim 4 – further narrowing the recited abstract idea), “a benefit administration unit for displaying the maximum amount of the benefit in graphical form to the benefit-eligible recipient” (claim 5 – further narrowing the recited abstract idea), “the qualification unit receives from the sponsor qualifying information, the qualifying information comprising at least one information regarding the benefit eligible recipient” (claim 6 – insignificant extra solution activity), “an administration unit receives a repayment of the benefit from the benefit-eligible recipient via the sponsor” (claim 7 – insignificant extra solution activity), “determining is performed by obtaining a credit score” (claim 9 – insignificant extra solution activity), “retrieving by the recipient qualification unit an eligibility-relevant information from a database, the database being a credit reporting database” (claim 10 – insignificant extra solution activity), “the eligibility-relevant information is dependent on a personally-identifiable information of the benefit-eligible recipient” (claim 11 – further narrowing the recited abstract idea), and “the recipient qualification unit calculates a maximum amount of the benefit that the benefit-eligible recipient receives depending on the eligibility- relevant information” (claim 12 – further narrowing the recited abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-7 and 9-12 do not correct the deficiencies of independent claims 1 and 8 and they are, thus, rejected on the same basis.



Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-12 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 102













The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6, and 8, are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Habib (2013/0159194 A1).

As to claim 1, Habib shows a qualification unit for determining that an applicant group associated with the sponsor meets a first criteria for being sponsored by the sponsor to access to the system, the benefit- eligible recipient being a member of the applicant group (Habib: page 1, ¶ 8; and page 4, ¶ 33); a recipient qualification unit for determining that the benefit-eligible recipient is qualified to receive the benefit (Habib: page 4, ¶¶ 33-35).  

As to claim 6, Habib shows all the elements of claim 1. Habib also shows that the qualification unit receives from the sponsor qualifying information, the qualifying information comprising at least one information regarding the benefit eligible recipient (Habib: page 2, ¶ 10).

As to claim 8, Habib shows (a) obtaining from a source the benefit (Habib: pages 1-2, ¶ 9); (b) determining with a qualification unit that an applicant group associated with a sponsor meets a first criteria for being sponsored by the sponsor to access to benefit-provision system, the benefit-eligible recipient being a member of the applicant group (Habib: page 1, ¶ 8; and page 4, ¶ 33); and (c) determining with a recipient qualification unit that the benefit-eligible recipient is qualified to receive the benefit (Habib: page 4, ¶¶ 33-35).

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3 and 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Habib in view of Bazzani (2011/0238451 A1).

As to claim 2, Habib shows all the elements of claim 1. Habib does not show that the recipient qualification unit retrieves an eligibility-relevant information from a database, the database being a credit reporting database. Bazzani shows that the recipient qualification unit retrieves an eligibility-relevant information from a database, the database being a credit reporting database (Bazzani: page 1, ¶ 5; and page 5, ¶ 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Habib by the recipient qualification unit retrieving an eligibility-relevant information from a database, the database being a credit reporting database of Bazzani in order to authenticate insurance eligibility transaction (Bazzani: page 1, ¶ 3).

As to claim 3, Habib in view of Bazzani shows all the elements of claim 2. Habib does not show that the eligibility-relevant information is dependent on a personally-identifiable information of the benefit-eligible recipient. Bazzani shows that the eligibility-relevant information is dependent on a personally-identifiable information of the benefit-eligible recipient (Bazzani: page 1, ¶ 5; and page 5, ¶ 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Habib by the eligibility-relevant information is dependent on a personally-identifiable information of the benefit-eligible recipient of Bazzani in order to authenticate insurance eligibility transaction (Bazzani: page 1, ¶ 3).

As to claim 9, Habib shows all the elements of claim 8. Habib does not show that step (c) is performed by obtaining a credit score. Bazzani shows that step (c) is performed by obtaining a credit score (Bazzani: page 1, ¶ 5; and page 5, ¶ 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Habib by step (c) being performed by obtaining a credit score of Bazzani in order to authenticate insurance eligibility transaction (Bazzani: page 1, ¶ 3).

As to claim 10, Habib shows all the elements of claim 8. Habib does not show (d) retrieving by the recipient qualification unit an eligibility-relevant information from a database, the database being a credit reporting database. Bazzani shows (d) retrieving by the recipient qualification unit an eligibility-relevant information from a database, the database being a credit reporting database (Bazzani: page 1, ¶ 5; and page 5, ¶ 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Habib by (d) retrieving by the recipient qualification unit an eligibility-relevant information from a database, the database being a credit reporting database of Bazzani in order to authenticate insurance eligibility transaction (Bazzani: page 1, ¶ 3).

As to claim 11, Habib in view of Bazzani shows all the elements of claim 10. Habib does not show that the eligibility-relevant information is dependent on a personally-identifiable information of the benefit-eligible recipient. Bazzani shows that the eligibility-relevant information is dependent on a personally-identifiable information of the benefit-eligible recipient (Bazzani: page 1, ¶ 5; and page 5, ¶ 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Habib by the eligibility-relevant information being dependent on a personally-identifiable information of the benefit-eligible recipient of Bazzani in order to authenticate insurance eligibility transaction (Bazzani: page 1, ¶ 3).

















Claims 4-5 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Habib in view of Bazzani, and further in view of Shindoh (2008/0033789 A1).

As to claim 4, Habib in view of Bazzani shows all the elements of claim 2. Habib in view of Bazzani does not show that the recipient qualification unit calculates a maximum amount of the benefit that the benefit-eligible recipient receives depending on the eligibility-relevant information. Shindoh shows that the recipient qualification unit calculates a maximum amount of the benefit that the benefit-eligible recipient receives depending on the eligibility-relevant information (Shindoh: page 1, ¶¶ 8-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Habib in view of Bazzani by the recipient qualification unit calculating a maximum amount of the benefit that the benefit-eligible recipient receives depending on the eligibility-relevant information of Shindoh in order to a way to understand benefits (Shindoh: page 1, ¶ 8).

As to claim 5, Habib in view of Bazzani, and further in view of Shindoh, shows all the elements of claim 4. Habib in view of Bazzani does not show a benefit administration unit for displaying the maximum amount of the benefit in graphical form to the benefit-eligible recipient. Shindoh shows a benefit administration unit for displaying the maximum amount of the benefit in graphical form to the benefit-eligible recipient (Shindoh: page 1, ¶¶ 8-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Habib in view of Bazzani by a benefit administration unit for displaying the maximum amount of the benefit in graphical form to the benefit-eligible recipient of Shindoh in order to a way to understand benefits (Shindoh: page 1, ¶ 8).

As to claim 12, Habib in view of Bazzani shows all the elements of claim 10. Habib in view of Bazzani does not show that the recipient qualification unit calculates a maximum amount of the benefit that the benefit-eligible recipient receives depending on the eligibility-relevant information. Shindoh shows that the recipient qualification unit calculates a maximum amount of the benefit that the benefit-eligible recipient receives depending on the eligibility-relevant information (Shindoh: page 1, ¶¶ 8-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Habib in view of Bazzani by the recipient qualification unit calculating a maximum amount of the benefit that the benefit-eligible recipient receives depending on the eligibility-relevant information of Shindoh in order to a way to understand benefits (Shindoh: page 1, ¶ 8).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Habib in view of Barron (2009/0150189 A1).

As to claim 7, Habib shows all the elements of claim 1. Habib does not show that an administration unit receives a repayment of the benefit from the benefit-eligible recipient via the sponsor. Barron shows that an administration unit receives a repayment of the benefit from the benefit-eligible recipient via the sponsor (Barron: page 6, ¶ 70). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Habib by an administration unit receiving a repayment of the benefit from the benefit-eligible recipient via the sponsor of Shindoh in order to provide an increased total return (Barron: page 1, ¶ 2).

Conclusion

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Brooks (2009/0287592 A1) discloses: “A computer system and method for operating a computer system to confer a benefit to a third party recipient from the sale of leads.”


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691